Judgment and order reversed on the law and facts, with costs, and motion denied with *646$10 costs, without prejudice to such further motions against the answer as the plaintiff may be advised. Memorandum: It is our opinion that rule 104 is not the proper rule under which to move to attack the answer which contains a counterclaim. All concur. (Appeal from judgment of Brie Special Term for plaintiff in an action to recover amount due under construction contract. The order granted plaintiff’s motion to strike out defendants’ answer as frivolous and for judgment for the relief demanded in the complaint.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Williams, JJ.